310 A.2d 145 (1973)
Gerald CARVER
v.
Francis A. HOWARD, Warden.
No. 73-88-M. P.
Supreme Court of Rhode Island.
October 16, 1973.
Richard A. Boren, Supervising Atty., Inmate Legal Assistance, Providence, for petitioner.
Richard J. Israel, Atty. Gen., Donald P. Ryan, Asst. Atty. Gen., for respondent.

ORDER
The petition for a writ of habeas corpus is granted and the case is remanded to the Superior Court which shall in turn remand to the District Court of the First Division. That court, in consonance with Tate v. Short, 401 U.S. 395, 91 S.Ct. 668, 28 L.Ed. 2d 130 (1971), shall canvass the alternatives to which it may resort in order to avoid imprisoning the petitioner, notwithstanding his indigency, because of his inability to pay the fine levied against him. Pending that disposition the petitioner may continue at liberty under the bail fixed by the Superior Court on March 3, 1973.